Title: To George Washington from John Hanson, 27 June 1782
From: Hanson, John
To: Washington, George


                  
                     Sir,
                     Philadelphia, 27th June 1782.
                  
                  I have the honor to acknowlege the receipt of your Excellency’s
                     favor of the 24th inst. with the papers therein inclosed, which was immediately
                     laid before Congress. With the highest sentiments of respect, I have the honor
                     to be, Your Excellency’s Obedt & very humb. Servt
                   
                     John Hanson
                  
               